Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into as of August 18, 2010,
between International CCE, Inc., a Delaware corporation (the “Company”), and
John Parker (the “Executive”). The Company and the Executive may be referred to
herein collectively as the “Parties,” or individually as a “Party.”

WHEREAS, following the consummation of the transactions contemplated by the
Business Separation and Merger Agreement (the “Merger Agreement”) by and between
Coca-Cola Enterprises Inc. (“CCE”), the Company, The Coca-Coca Company and
Cobalt Subsidiary LLC dated February 25, 2010 (such consummation is hereinafter
referred to as the “Closing”), the Company will be an independent publicly
traded company;

WHEREAS, the Executive has been employed by CCE, and the Executive and the
Company have agreed that the Executive’s employment shall transfer to the
Company in connection with the Closing; and

WHEREAS, the Executive is willing to render services to the Company upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Parties agree as follows:

1.        Employment; Employment Term. The Company agrees to employ the
Executive as the Senior Vice President & General Counsel of the Company and any
successor thereto and the Executive agrees to be employed by the Company,
subject to the terms and provisions of this Agreement. This Agreement is
expressly contingent on, and shall not be effective until, the Closing. If the
Closing does not occur and the Merger Agreement is terminated, then this
Agreement shall automatically terminate, and none of the provisions herein shall
have any force or effect.

The initial term of employment under this Agreement shall commence on a date to
be mutually agreed, which shall be no later than the date of the Closing, and
shall expire on the later of three years from the Closing or December 31, 2013
(the “Initial Term”); provided that the term of this Agreement may be extended
by mutual written agreement between the Executive and the Company. If the
Parties agree to any such extension, the Parties shall specify the terms and
conditions of the Executive’s continuing employment, and the provisions of this
Agreement that applied during the Initial Term shall not apply during any
extension period except as explicitly provided under this Agreement or by the
Parties in connection with the extension.

2.        Duties. During the Initial Term, the Company and the Executive agree
that the Executive shall have all responsibilities and authorities and perform
such duties that are usually incident to his positions with the Company as
provided in the Company’s Certificate of Incorporation, By-Laws, and written
policies together with such other duties and responsibilities as may be assigned
to him from time to time by the Chief Executive Officer of the Company. During
his employment hereunder, the Executive shall devote his entire time, energy,
and skill



--------------------------------------------------------------------------------

during regular business hours (other than during periods of illness, vacation,
and other approved absences) to the Company and its Affiliates, and the
Executive shall render his services solely and exclusively for the Company and
its Affiliates, provided that (i) exceptions to such exclusivity in effect on
the date hereof with respect to CCE shall continue in effect with respect to the
Company after the Closing, subject to the discretion of the Board of Directors
(the “Board”) to withdraw such exception if such exception involves a conflict
of interest or materially interferes with the Executive’s ability to perform his
duties, (ii) the Board shall grant additional exceptions to such exclusivity
upon request unless such exceptions involve a conflict of interest or materially
interfere with the Executive’s ability to perform his duties with the Company,
and (iii) the Executive shall be permitted to serve on one public company board
of directors, subject to the approval of the Board in its sole discretion.

For purposes of this Agreement, “Affiliate” means a company that would be
considered a single employer together with the Company under Sections 414(b) or
414(c) of the Internal Revenue Code (the “Code”).

3.        Location of Executive’s Principal Office. During the Initial Term, the
Executive’s principal office shall be in the Company’s headquarters office which
shall be based in the Atlanta, Georgia metropolitan area, unless mutually agreed
otherwise by the Executive and the Company.

4.        Base Salary. During the Initial Term, the Company shall pay the
Executive a Base Salary at an annual rate of not less than $510,000. The Base
Salary shall be subject to review and possible increase, but not decrease, by
the Human Resources and Compensation Committee of the Board (the “HRCC”) each
February, and any increases shall be effective the following April 1.
Adjustments to the Base Salary shall be based on the Executive’s performance and
other factors that the HRCC deems appropriate. Following each adjustment, the
term Base Salary shall thereafter refer to the adjusted amount.

5.        Annual Incentive. The Executive shall have the opportunity to receive
an annual incentive award in accordance with the terms of the Executive
Management Incentive Plan (the “MIP Award”). During the Initial Term, the
Executive’s annual target MIP Award shall be at least 80% of his annual Base
Salary, payable upon the achievement of operating income goals established and
approved by the HRCC; provided, however, that the Chief Executive Officer or the
HRCC may recommend alternative metrics to be applicable to all senior
executives, subject to the HRCC’s approval. The MIP Award shall be payable in a
single lump-sum payment in March following the end of the applicable performance
period.

6.        Long-Term Incentive Awards. During the Initial Term, the Executive
shall receive three annual long-term incentive awards, each with a target award
value of at least $1,000,000 (each, an “LTIP Award”), provided that the
Executive is employed by the Company at the time such award is to be granted.
The LTIP Awards may be delivered in one or more forms, including but not limited
to stock options, restricted stock units (“RSUs”), restricted stock, or
performance stock units (“PSUs”). The LTIP Awards shall be made at the same time
of year as the current award cycle used by CCE, unless otherwise recommended by
the Chief Executive Officer for all senior executives and approved by the HRCC.
The target award value

 

2



--------------------------------------------------------------------------------

shall be determined (i) for stock options, based on the grant date fair value
using the valuation methodology applied for Company financial reporting purposes
and (ii) for stock units or restricted stock, based on the number of shares
subject to the award (determined at target for PSUs) multiplied by the fair
market value of Company stock at grant.

  Vesting for each type of LTIP Award shall be as follows. Stock options granted
in 2010 shall vest 1/3 on the first anniversary of the grant date in 2011, 1/3
on the second anniversary of the grant date in 2012, and 1/3 on the third
anniversary of the grant date in 2013. Stock options granted in 2011 shall vest
 1/2 on the first anniversary of the grant date in 2012 and  1/2 on the second
anniversary of the grant date in 2013. Stock options granted in 2012 shall be
fully vested on the first anniversary of the grant date in 2013. Stock options
shall have a 10-year term, as specified in the grant award. PSUs shall have a
service-vesting requirement based on cliff vesting at the end of the Initial
Term and a performance-vesting requirement based on earnings per share increase
over the prior year, provided that the Chief Executive Officer or the HRCC may
recommend alternative performance vesting metrics to be applicable to all senior
executives, subject to the HRCC’s approval. PSUs (if and to the extent vested)
shall be paid after vesting on the following basis: (a) 2010 PSUs shall be paid
in May 2014; (b) 2011 PSUs shall be paid in May 2015; and (c) 2012 PSUs shall be
paid in May 2016, provided, however, that if the Closing occurs in 2011, then
each PSU grant shall be paid 42 months following the date of grant. RSUs and
restricted stock shall have such vesting terms as established by the HRCC,
provided that any vesting period for such awards shall not extend beyond the
Initial Term.

7.        Inaugural Award. Following the Closing, the Executive shall receive an
initial equity grant with a value of $500,000 (the “Inaugural Award”). The
Inaugural Award shall be granted in RSUs at the same time as the first LTIP
Award granted under this Agreement, and the value of such grant shall be
determined in the same manner as specified in Section 6 with respect to RSUs.
The Inaugural Award shall have a two-year service-vesting requirement and shall
be payable two years from the date of grant. The Inaugural Award shall also have
a performance-vesting requirement of no more than two years to be established by
the HRCC before the date of grant, which shall include measures based on
financial performance and completion of integration milestones.

8.        Retention Award. The Company shall pay the Executive $2,500,000, plus
interest at the rate specified below (the “Retention Award”) in a lump-sum cash
payment in July 2014, provided that the Executive remains employed through the
end of the Initial Term. The Retention Award shall be credited with interest
based on the Prime Rate of SunTrust Bank, Atlanta.

9.        Benefits.

  (a)        During the Initial Term, the Executive shall be entitled to
participate in any employee benefit plans or programs for which he is eligible
that are provided by the Company to its management employees based in the United
States, such as retirement, health, life insurance, and disability plans,
vacation and sick leave policies, business expense reimbursement policies, and
international assignment programs that the Company has in effect

 

3



--------------------------------------------------------------------------------

from time to time. All prior service recognized by CCE for benefit plan purposes
as of the Closing shall be recognized by the Company for benefit plan purposes.
The Company retains the right to terminate or alter the terms of any benefit
programs that it may establish, provided that no such termination or alteration
shall adversely affect any vested benefit under any benefit program.

    (b)        During the Initial Term, the Company shall provide the Executive
with a one-time, taxable cash payment of $50,000 to cover personal legal fees
associated with the development of this Agreement. This amount shall be paid
within 30 days of the date this Agreement is executed.

(c)        Upon the Closing, the Company will assume sponsorship of and
liability for the Coca-Cola Enterprises Inc. Executive Pension Plan (the
“Executive Plan”). The Company anticipates that the Executive Plan will be
terminated following the Closing, and that the Executive’s accrued benefit under
the Executive Plan will be paid to him in a lump sum at that time.

10.        Indemnification. During the Executive’s employment and thereafter for
the period during which the Executive may be subject to liability relating to
his services as an officer or director of the Company or any of its Affiliates,
the Company will maintain a directors and officers liability policy, and the
Executive shall be covered by such directors and officers liability policy at
the same level as applicable to the Company’s other directors and officers, and
the Executive shall be indemnified to the fullest extent permitted by law and by
the Company’s Certificate of Incorporation and By-Laws. Furthermore, the
Executive shall be entitled to indemnification with respect to his services for
CCE prior to the Closing in accordance with Section 6.19 of the Merger
Agreement.

11.        Payments upon Termination of Employment.

    (a)        Termination by the Executive Other Than for Good Reason. If the
Executive voluntarily terminates employment with the Company other than for Good
Reason during the Initial Term, the Company shall pay the Executive any earned
but unpaid Base Salary and any amounts to which the Executive is legally
entitled under the generally applicable terms of pension, savings, disability,
or other programs. Any MIP Award that is already fully earned by service through
the end of the applicable measurement period but not yet paid shall be payable
in accordance with its terms, but the Company shall not be under any obligation
to make payment with respect to MIP Award measurement periods that have not been
completed. The Company shall also not be under any obligation to make payment
with respect to any unvested LTIP Awards, Retention Award, or Inaugural Award.
Payments of earned but unpaid Base Salary under this Section 11(a) shall be made
as soon as administratively practicable following the Executive’s termination of
employment, but no later than 60 days following the Executive’s termination of
employment.

    (b)        Termination by the Company for Reasons Other Than for Cause or by
the Executive for Good Reason. If the Company terminates the Executive’s
employment for reasons other than for Cause during the Initial Term or if the
Executive terminates employment for Good Reason during the Initial Term, the
Executive shall be entitled to the payments and rights described in this
Section 11(b).

 

4



--------------------------------------------------------------------------------

    Provided the Executive is in compliance with the requirements of Section 12
at the time of the relevant payment, the Company shall make the following
lump-sum cash payments to the Executive: (i) the amounts described in
Section 11(a), (ii) a pro rata MIP Award based on actual results for the year of
the Executive’s termination of employment and the number of months of the
Executive’s employment in the year, (iii) an amount equal to the Executive’s
annual Base Salary plus the most recent target MIP Award multiplied by a
fraction, the numerator of which is the number of months remaining in the
Initial Term (but not less than 12) and the denominator of which is 12, and
(iv) an amount equal to the Retention Award, with interest through the date of
termination of employment. Payments made under clauses (i), (iii), and (iv) of
this Section 11(b) shall be made as soon as administratively practicable
following the Executive’s termination of employment, but no later than 60 days
following the Executive’s termination of employment, subject to any different
payment schedule required pursuant to Section 16. Payment under clause (ii) of
this Section 11(b) shall be made in March of the year following the year of the
Executive’s termination of employment.

    In addition, provided the Executive complies with the requirements of
Section 12(b), (A) all equity awards that were converted from CCE equity awards
shall be fully vested upon termination, (B) LTIP Awards that vest solely based
on service shall be vested pro rata on the basis of the number of months of
service performed before the termination of employment, (C) LTIP Awards that
vest on the basis of both service and performance and for which the service
vesting condition has not been satisfied shall be deemed to satisfy the service
vesting condition on a pro rata basis using the number of months of service
performed before termination of employment and shall satisfy the performance
condition to vesting on the basis of actual performance in accordance with the
terms of the awards, and (D) the Inaugural Award shall vest pro rata on the
basis of the number of months of service performed before the termination of
employment, and any performance condition to vesting shall be waived or treated
as satisfied at target, as applicable upon termination. All option awards that
are vested shall remain exercisable for the balance of the original term of the
grant.

    For purposes of this Agreement, “Good Reason” means (I) a material
diminution of duties, responsibilities or authority or a material adverse change
in the scope of authority, as measured from the Executive’s first role with the
Company following the Closing, (II) a reduction in Base Salary or annual target
MIP Award opportunity, or (III) a change from the work location specified in
this Agreement that was not mutually agreed upon in writing by the Executive and
the Company, provided, however, that (1) the Executive does not consent in
writing to such event, (2) the Executive gives written notice to the Company
within 60 days of the date on which the Executive first receives notice of the
circumstances giving rise to the event, (3) the Company has not remedied the
matter within 30 days, and (4) if the matter is not remedied, the Executive
actually separates from service.

    (c)        Termination by the Company for Cause. If the Company terminates
the Executive’s employment for Cause during the Initial Term, the Company shall
pay the Executive only any earned but unpaid Base Salary and any amounts to
which the Executive is legally

 

5



--------------------------------------------------------------------------------

entitled under the generally applicable terms of pension, savings, disability,
or other programs. Payments of earned but unpaid Base Salary shall be made as
soon as administratively practicable, but no later than 60 days following the
Executive’s termination of employment.

    For purposes of this Agreement, “Cause” means (i) willful or gross
misconduct by the Executive that is materially detrimental to the Company or an
Affiliate, including but not limited to a willful violation of the Company’s
trading policy or code of business conduct that is materially detrimental to the
Company or an Affiliate, (ii) acts of personal dishonesty or fraud by the
Executive toward the Company or an Affiliate, (iii) the Executive’s conviction
of a felony, except for a conviction related to vicarious liability based solely
on his or her position with the Company or an Affiliate, provided that the
Executive had no involvement in actions leading to such liability or had acted
upon the advice of the Company’s or an Affiliate’s counsel, or (iv) the
Executive’s refusal to cooperate in an investigation of the Company of an
Affiliate if requested to do so by the Board. For purposes of this definition of
Cause, no act or failure to act by the Executive shall be considered “willful”
unless it occurs without the Executive’s good faith belief that such act or
failure to act was in, or not contrary to, the best interests of the Company.
Before the Executive may be terminated for Cause he shall be given 30 days to
cure his misconduct, if cure is possible.

    (d)        Termination Due to Death. Upon the Executive’s death during the
Initial Term, the Company shall pay to the Executive’s estate the following
lump-sum cash amounts: (i) an MIP Award for the full year of the Executive’s
death, based on actual performance results, (ii) an amount equal to the target
value of any remaining LTIP Awards not yet made under Section 6, (iii) annual
Base Salary plus the most recent target MIP Award multiplied by a fraction, the
numerator of which is the number of months remaining in the Initial Term and the
denominator of which is 12, and (iv) an amount equal to the Retention Award,
with interest through the date of the Executive’s death. The Company shall also
fully vest all of the Executive’s outstanding equity grants, with the
performance vesting of any PSUs based on actual results for performance periods
that have concluded and based on target award levels for performance periods in
progress. All option awards that are vested shall remain exercisable for the
lesser of 60 months following termination of employment or the balance of the
original term of the grant. Payment made under clause (i) of this Section 11(d)
shall be made in March of the year following the year of the Executive’s death.
Payments made under clauses (ii), (iii), and (iv) of this Section 11(d) shall be
made as soon as administratively practicable, but no later than 90 days
following the Executive’s death.

    (e)        Termination Due to Disability. In the event that the Executive’s
employment is terminated due to Disability, the Company shall make the payments
to the Executive set forth in Section 11(d), substituting references to the
Executive’s disability for references to the Executive’s death.

    For purposes of this Agreement, “Disability” means the Executive’s inability
by reason of a medically determinable physical or mental impairment, to engage
in the ordinary duties of his position with the Company, which condition, in the
opinion of a doctor mutually agreed upon by the Executive and the Company, is
expected to have a duration of not less than one year.

 

6



--------------------------------------------------------------------------------

    (f)        Termination Following Change in Control. If a Change in Control
of the Company occurs and, within 24 months following such Change in Control,
the Company terminates the Executive’s employment for reasons other than for
Cause or the Executive terminates employment for Good Reason, the Company or its
successor shall provide to the Executive the benefits described in
Section 11(b), except that all outstanding equity grants shall fully vest rather
than vest on a pro rata basis. “Change in Control” shall have the meaning
specified in the Company’s 2010 Incentive Award Plan.

    (g)        No Duty to Seek New Employment in Mitigation of Damages. In the
event of termination of the Executive’s employment with the Company for any
reason, the Executive shall be under no duty to seek new employment or otherwise
seek to mitigate damages arising from termination in order to be eligible for
the provisions of this Section 11. In the event that the Executive does obtain
new employment there shall be no reduction or offset to payments made under this
Section 11 on account of such employment.

12.        Executive’s Obligations.

    (a)        General. All payments and benefits provided under this Agreement
are expressly conditioned on the Executive’s compliance with the obligations
contained in Sections 12(b) through 12(h). If the Executive violates any of the
obligations set forth in this Section 12 in the 36 months following his
termination of employment, the Executive shall forfeit any remaining payments,
any unvested or unpaid restricted stock or stock units, and any outstanding
stock options (whether or not vested).

    (b)        Mutual Release of Claims. All payments and benefits provided
under Sections 11(b), (e) and (f) of this Agreement are subject to the
Executive’s execution and delivery of a mutual release of claims waiving any and
all claims, except for those reserved in the form of release, that the Executive
may have against the Company and its Affiliates, and vice-versa. Such release
shall be in the form attached hereto as Exhibit A and must be signed by the
Executive and returned to the Company no later than 45 days after the
Executive’s separation from service with the Company. If the Company has
executed and delivered the mutual release of claims to the Executive and has not
revoked such release, but the Executive fails to execute and deliver such
release, or the Executive revokes such release as provided therein, then the
Executive shall not be entitled to further payments or benefits under this
Agreement, and the Executive must reimburse the Company for any such payments
made in anticipation of the execution and non-revocation of the release.

    (c)        Noncompetition. Provided the Company is not in breach of its
obligations to make any of the payments or provide any of the benefits provided
in Sections 4 through 11 of this Agreement, during the period beginning with the
Executive’s termination of employment during the Initial Term for any reason and
ending upon the later of the 12-month anniversary of the Executive’s termination
of employment or following the number of months of severance to which the
Executive is entitled under Section 11(b) (if any), but no later than 24 months
following the Executive’s termination of employment (such period of time shall
hereinafter be referred to as the “Restricted Period”), the Executive shall not
directly or indirectly, on the

 

7



--------------------------------------------------------------------------------

Executive’s own behalf or on behalf of any person or entity, compete with the
Company by performing activities or duties substantially similar to the
activities or duties performed by the Executive for the Company during the year
preceding the Executive’s termination of employment for any business entity that
is a Direct Competitor of the Company within the Restricted Area.

    A “Direct Competitor” of the Company is any business or operations in direct
competition with the Company within the Restricted Area owned or operated by
(i) PepsiCo, Inc.; (ii) Dr. Pepper Snapple Group, Inc.; (iii) if PepsiCo, Inc.
or Dr. Pepper Snapple Group, Inc. do not have the highest or next highest market
share among the producers and distributors of non-alcoholic beverages within the
Restricted Area at the time the Executive’s employment terminates, then any
company that has the highest or next highest market share among the producers
and distributors of non-alcoholic beverages within the Restricted Area at the
time the Executive’s employment with the Company terminates; or (iv) any company
that provides bottling operations to the companies listed in subparts (i), (ii),
and (iii) within the Restricted Area. The “Restricted Area” is any geographic
area within the scope of the Executive’s management authority. The Executive
expressly acknowledges and agrees that, because of the nature of the services
the Executive has provided to the Company, the Executive has provided services
throughout the Restricted Area and, therefore, the Restricted Area is reasonably
defined to protect the Company’s legitimate business interests.

(d)        Nonsolicitation. The Executive shall not, during the Restricted
Period, directly or indirectly, on his own behalf or on behalf of any person or
entity, solicit, divert, or appropriate to any non-alcoholic beverage business
or operations, any person who transacted business with the Company or its
Affiliates during the year preceding the date of the Executive’s termination of
employment, provided that such person or entity is a person or entity with whom
the Executive has had direct contact or has been a party to marketing or sales
strategies with regard to.

    The Executive further shall not, during the Restricted Period, directly or
indirectly, on his own behalf or on behalf of any person or entity, solicit,
divert, or hire away, or attempt to solicit, divert, or hire away to any person
or entity, any person employed by the Company or an Affiliate on the date of the
Executive’s termination of employment or at any time during the one-year period
preceding the Executive’s termination of employment. Notwithstanding the
foregoing, the Executive may provide an employment reference setting forth his
personal views about any former non-executive employee of the Company at the
unsolicited request of such former employee or any third party.

    (e)        Confidentiality and Non-Disclosure. Except as required by law or
pursuant to the order of a Court or government entity or in any legal proceeding
to enforce this Agreement, the Executive shall not knowingly use, reveal,
disclose, or divulge to any entity other than the Company without the express
written authorization of the Company (i) any trade secrets of the Company for so
long as they remain trade secrets and (ii) any Confidential Information after
the Executive’s termination of employment, provided that the Executive knew at
the time that such information was a trade secret or Confidential Information of
the Company and provided that such information has not otherwise been disclosed
to the public or is not otherwise in the public domain.

 

8



--------------------------------------------------------------------------------

    “Confidential Information” means any data or information with respect to the
business conducted by the Company or its Affiliates that is not generally known
to the public and that is a valuable asset to the Company, including, but not
limited to, sales reports, product pricing, sales materials, selling procedures,
marketing agreements and programs, customer lists, customer requirements,
specifications for new products, sources of supply for ingredients, packaging,
and other materials used in the Company’s products, and the business plans and
financial data of the Company, except to the extent that any such information is
readily available in the public domain through no fault of the Executive.

    (f)        Nondisparagement. The Executive shall not disparage the Company,
its Affiliates, or their employees, products, or services in any form or fashion
that would cause any third party to lower its perception about the integrity,
public or private image, professional competence, or quality of products or
service of said entities or persons following the Executive’s termination of
employment. The Company agrees that it will not, and it will instruct its
officers and directors not to, disparage the Executive in any form or fashion
that would cause any third party to lower its perception about the integrity,
public or private image, professional competence, or quality of the Executive.
Notwithstanding the foregoing, nothing contained herein shall prevent any person
from (i) responding publicly to incorrect, disparaging or derogatory public
statements to the extent reasonably necessary to correct or refute such public
statements or (ii) making any truthful statement to the extent necessary to
enforce this Agreement or required by law or by any court, arbitrator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order such person to disclose or make accessible such
information.

    (g)        Records/Company Property. The Executive shall, following his
termination of employment, return to the Company all documents (including copies
and computer records thereof) of any nature that relate to or contain
proprietary or confidential information concerning the Company, its Affiliates,
its customers, or employees (except for documents describing or relating to the
Executive’s employment terms, compensation or employee benefits and awards), and
any and all property of the Company in his possession, including, but not
limited to, computers, electronic recording media, business records, papers,
documents, and other Company property.

    (h)        Cooperation. The Executive shall cooperate with the Company and
its counsel in any litigation or human resources matters in which he may be a
witness or potential witness or have knowledge of the relevant facts or evidence
by making himself available ( on reasonable notice and consistent with the
Executive’s other reasonable commitments) to testify at the request of the
Company or Affiliate in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and otherwise to assist the Company in any such
action, suit or proceeding by providing information and meeting and consulting
with members of management of, or other representatives of, or counsel to, the
Company as reasonably requested in relation to a matter of which the Executive
had knowledge or for which he was responsible before termination of employment.
The Company shall promptly reimburse the Executive for reasonable and necessary
expenses incurred in the course of complying with this provision, including, but
not limited to, reasonable attorney’s fees in the event that the Executive

 

9



--------------------------------------------------------------------------------

reasonably desires to be represented in such matters by independent counsel. If
such cooperation requires the Executive to commit more than 5 days (8 hours per
day) within a 30 day rolling period, the Company will pay the Executive a per
diem amount equal to the daily amount of the Executive’s final annual Base
Salary from the Company.

    (i)        Repayment of Benefits in Certain Cases. If a two-thirds majority
of the independent members of the Board, after permitting the Executive to
respond on his own behalf or through counsel to all charges against him,
determines (i) within two years of the Executive’s termination of employment
that the Executive could have been terminated for Cause, (ii) that the Executive
has violated any of the obligations of Section 12(c) or (d), or (iii) that the
Executive engaged in fraud or ethical misconduct that resulted in or directly
contributed to the restatement of the Company’s financial results, then (A) such
event shall be treated as a violation of the obligations of this Section 12 and
the forfeitures described in Section 12(a) shall be applicable, and (B) the
Executive shall promptly repay to the Company an amount equal to the sum of all
payments provided under Section 11(b) other than those payments that would have
been provided under Section 11(c) and all gains from the vesting of Company
restricted stock and stock units and upon the exercise of Company stock options
occurring upon or subsequent to separation from service with the Company. If
clause (iii) is applicable, the Board may also require the Executive to repay
some or all of the Executive’s incentive compensation for the year or years
affected by the restatement and gains from the vesting of Company restricted
stock and stock units and upon the exercise of Company stock options occurring
in or after the year or years affected by the restatement. Any dispute regarding
this Section 12(i), including, without limitation, a dispute regarding whether
the Executive could have been terminated for Cause, shall be subject to the
arbitration provisions of Section 15.

    (j)        Remedies with Respect to Covenants. In the event of any breach by
the Executive of the covenants and representations contained in this Section 12
(a “Breach”), or threatened Breach, the Company shall be entitled, in addition
to any other remedies and damages available, to an injunction to restrain such
Breach or threatened Breach. Any member of an Affiliate for which the Executive
performs services may enforce this Agreement, and any injunction or other remedy
under this Section 12(j) shall be enforceable in the United States and any other
jurisdiction.

13.        Existing CCE Plans. The Executive acknowledges and agrees that, for
purposes of the CCE Executive Severance Plan, any CCE equity awards, and any
other CCE benefit plan or arrangement other than a qualified retirement plan or
health and welfare plan, the Executive has not had a termination of employment
entitling him to any benefits or payments under those plans or arrangements.

14.        Notices. All notices and demands shall be deemed given when mailed
and addressed as follows:

    (a)        if to the Company:

Corporate Secretary

International CCE, Inc.

2500 Windy Ridge Parkway

Atlanta, GA 30339

 

10



--------------------------------------------------------------------------------

    (b)        if to the Executive:

148 Springdale Dr NE

Atlanta, GA 30305

15.        Arbitration. Any dispute regarding the terms of this Agreement shall
be resolved through binding arbitration before a sole arbitrator in Atlanta,
Georgia, administered by the American Arbitration Association in accordance with
its Commercial Arbitration Rules then in effect. Judgment upon any award
rendered by the arbitrator, including any injunctive relief, may be entered in
any court having jurisdiction thereof. Each Party shall pay its own expenses,
including but not limited to attorneys’ fees, of the arbitration or of any
litigation arising out of this employment agreement, provided, however, that the
arbitrator shall have the authority to award attorneys’ fees to the prevailing
party. Notwithstanding the foregoing, any dispute regarding the terms of a plan
or arrangement referenced in this Agreement shall be resolved as specified in
such plan or arrangement. For the avoidance of doubt, any dispute regarding the
noncompetition and non-solicitation provisions set forth in Sections 12(c) and
(d) shall not be subject to arbitration, but shall be brought in a court of
competent jurisdiction.

16.        Compliance with Section 409A. This Agreement is intended to comply
with Section 409A of the Code and shall be interpreted, administered and
operated in a manner consistent with that intent. Notwithstanding anything
herein to the contrary, if at the time of the Executive’s separation from
service with the Company the Executive is a “specified employee” as defined in
Section 409A of the Code (and the regulations thereunder) and any payments or
benefits otherwise payable hereunder as a result of such separation from service
are subject to Section 409A of the Code, then the Company shall defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided) until
the date that is six months following the Executive’s separation from service
with the Company (or the earliest date as is permitted under Section 409A of the
Code), and the Company shall pay any such delayed amounts in a lump sum at such
time. If, in order to comply with Section 409A of the Code and Treas. Reg.
§1.409A-3(f), some or all of the payments described in Section 11(b)(iii) are
required to be paid in installments in the manner set forth in the CCE Executive
Severance Plan as in effect on the date hereof, then such amounts shall be paid
in such installments rather than in a lump sum. If any payments or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code. References to
“termination of employment” and similar terms used in this Agreement are
intended to refer to “separation from service” within the meaning of
Section 409A of the Code to the extent necessary to comply with Section 409A of
the Code.

 

11



--------------------------------------------------------------------------------

17.        Section 280G Payments. Notwithstanding anything herein to the
contrary, to the extent that any severance pay, Retention Award, stock option,
restricted stock, RSUs, or other equity awards or benefits paid to, distributed
to, or vested in the Executive pursuant to this Agreement or any other agreement
or arrangement between the Company and the Executive (collectively, the “280G
Payments”) (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (b) but for this Section 17 would be subject to the
excise tax imposed by Section 4999 of the Code, then the 280G Payments shall be
payable either (i) in full or (ii) in such lesser amount which would result in
no portion of such 280G Payments being subject to excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local income or excise taxes (including the
excise tax imposed by Section 4999) results in the Executive’s receipt on an
after-tax basis, of the greatest amount of benefits under this Agreement,
notwithstanding that all or a portion of such benefits may be taxable under
Section 4999 of the Code.

All calculations required by this Section 17 shall be made in good faith by the
Company or such third party designated by the Company. Such calculations shall
be provided to the Executive in writing as soon as practicable and shall be
subject to the Executive’s review and comment, which the Company shall consider
in good faith. Following the Executive’s comment, such calculations shall be
conclusive and binding on the Parties for purposes of this Section 17.
Notwithstanding the foregoing, if the calculations indicate that the Executive’s
280G Payments would be reduced pursuant to the preceding paragraph, the
Executive may elect that an independent third party jointly designated by the
Executive and the Company verify the calculations. If the Executive and the
Company cannot agree on an independent third party, each shall designate an
independent third party and the two designated parties shall choose a third
party. The third party’s calculations shall be provided to the Executive and the
Company in writing as soon as practicable and shall be subject to the
Executive’s and Company’s review and comment, which the third party shall
consider in good faith. Following the Executive’s and Company’s comment, such
third party calculations shall be conclusive and binding on the Parties for
purposes of this Section 17.

The reduction in any 280G Payments, if applicable, shall be effected in the
following order: (i) any cash payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c); (ii) any equity awards that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c); (iii) any
cash payments that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c), in order of the cash payments with the largest 280G Payment
value; (iv) acceleration of vesting of any stock options subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) for which the exercise price
exceeds the then fair market value of the underlying stock, in order of the
option tranches with the largest 280G Payment value; (v) acceleration of vesting
of any equity award subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) that is not a stock option, in order of the equity tranches
with the largest 280G Payment value; and (vi) acceleration of vesting of any
stock options subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) for which the exercise price is less than the fair market value of the
underlying stock in such manner as would net the Executive the largest remaining
spread value if the options were all exercised as of the Code Section 280G
event.

 

12



--------------------------------------------------------------------------------

18.        Miscellaneous.

    (a)        Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the Parties and contains all of the agreements
made between the Parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements in effect as of the date
hereof, either oral or in writing, between the Parties hereto, with respect to
the subject matter hereof.

    (b)        Amendments. This Agreement may not be amended or modified other
than by a written agreement signed by the Parties to this Agreement or their
respective successors and legal representatives.

    (c)        Headings. The headings in this Agreement are inserted for
convenience only and are not to be considered a construction of the provisions
hereof.

    (d)        Severability. If any provision of this Agreement is held to be
invalid or unenforceable, its invalidity or unenforceability shall not affect
any other provision of the Agreement, and the Agreement shall be construed and
enforced as if such provision had not been included.

    (e)        Survival. The respective rights and obligations of the Parties
under Sections 6 through 18 shall survive any termination or expiration of this
Agreement and shall continue to apply upon any extension of the term of this
Agreement.

    (f)        Assignment and Successors. This Agreement shall be binding upon
and shall inure to the benefit of any successors or assigns to the Company. The
Executive may not assign any of his rights, except to his beneficiaries or heirs
in accordance with the terms of an equity award or benefit plan, or delegate any
of his duties or obligations under this Agreement or any portion hereof. If the
Company changes its name, then references in this Agreement to the Company’s new
name shall be deemed to be substituted for references to the Company’s prior
name.

    (g)        Governing Law. This Agreement is intended to be governed by the
laws of the state of Delaware, without regard for any choice of law principles
of any jurisdiction.

    (h)        Consent to Jurisdiction. With respect to disputes regarding
matters that are expressly excluded from the mandatory arbitration provision set
forth in Section 15 of this Agreement, the following provisions apply:

    (i)        Each of the parties consents to the exclusive jurisdiction of the
Chancery Courts of the State of Delaware and the United Sates District Court for
the District of Delaware, as well as to the jurisdiction of all courts to which
an appeal may be taken from such courts, for the purpose of any suit, action or
other proceeding arising out of, or in connection with, this Agreement.

 

13



--------------------------------------------------------------------------------

  (ii)        Each party expressly waives any and all rights to bring any suit,
action or other proceeding in or before any court or tribunal other than the
Courts described above and covenants that it shall not seek in any manner to
resolve any dispute other than as set forth in this Section 18(h) or to
challenge or set aside on the basis of lack of jurisdiction, inconvenient venue,
or improper forum any decision, award or judgment obtained in accordance with
the provisions of this Agreement.

  (iii)        Each of the parties expressly waives any and all objections it
may have to venue, including, without limitation, the inconvenience of such
forum, in any of such courts. In addition, each of the parties consents to the
service of process by personal service or any manner in which notices may be
delivered in accordance with Section 14 of this Agreement.

    (i)        Withholding. The Company shall be entitled to withhold or cause
to be withheld from amounts to be paid to the Executive under this Agreement any
federal, state, or local withholding or other taxes or amounts that it is from
time to time required to withhold.

    (j)        Waiver. Waiver by any Party hereto of any breach or default by
the other Party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the Parties hereto or from any
failure by either Party hereto to assert its or his rights hereunder on any
occasion or series of occasions.

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.

INTERNATIONAL CCE, INC.

 

By:  

/s/ John F. Brock

    Date:       August 18, 2010 John F. Brock       Chairman & Chief Executive
Officer       JOHN PARKER      

/s/ John Parker

    Date:       August 18, 2010

 

14



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MUTUAL RELEASE AGREEMENT

THIS MUTUAL RELEASE AGREEMENT (“Release”), entered into as of the date(s)
indicated below, between International CCE, Inc., a Delaware corporation (the
“Company”), and                      (the “Executive”).

WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated                     , 2010 (“Agreement”); and

WHEREAS, the Executive will separate or has separated from service with the
Company effective             .

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in the Agreement and releases contained in this Release, the Company and the
Executive agree as follows:

1.        Executive Release. The Executive agrees, for himself, his spouse,
heirs, executor or administrator, assigns, insurers, attorneys and other persons
or entities acting or purporting to act on his behalf, to irrevocably and
unconditionally release, acquit and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (collectively, “Company Parties”), from any and all actions,
cause of action, suits, claims, obligations, liabilities, debts, demands,
contentions, damages, judgments, levies and executions of any kind, whether in
law or in equity, known or unknown, which the Executive has, or has had, against
any of the Company Parties as of the date of execution of this Release arising
out of or relating to the Executive’s employment or separation from service with
the Company. This Release specifically includes without limitation any claims
arising in tort or contract, any claim based on wrongful discharge, any claim
based on breach of contract, any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, any claim arising under federal, state or local
law concerning employment practices, and any claim relating to compensation or
benefits. This specifically includes, without limitation, any claim which the
Executive has or has had under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Americans
with Disabilities Act, as amended, and the Employee Retirement Income Security
Act of 1974, as amended. Nothing herein shall release the Company from any
claims or damages based on (i) any right the Executive may have to enforce this
Release or the Agreement, (ii) any right or claim that arises after the date of
this Release, (iii) any right the Executive may have to benefits or entitlements
under any applicable plan, agreement, program, award, policy or arrangement of
the Company, (iv) the Executive’s eligibility for indemnification in accordance
with the certificate of incorporation and by-laws of the Company, or any
applicable insurance policy, with respect to any liability the Executive incurs
or incurred as an employee or officer of the Company, or (v) any right the
Executive may have to obtain contribution as permitted by law in the event of
entry of judgment against the Executive as a result of any act or failure to act
for which the Executive and the Company are jointly liable.



--------------------------------------------------------------------------------

2.        Company Release. The Company agrees, for itself and its successors and
assigns, to irrevocably and unconditionally release, acquit and forever
discharge the Executive, his spouse, heirs, executor or administrator
(collectively, “Executive Parties”) from any and all actions, cause of action,
suits, claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies and executions of any kind, whether in law or in equity, known
or unknown, which the Company has, or has had, against the Executive Parties as
of the date of execution of this Release arising out of or relating to the
Executive’s employment or separation from service with the Company including but
not limited to any claim, demand, obligation, liability or cause of action
arising under any federal, state, or local employment law or ordinance, tort,
contract, or breach of public policy theory, or alleged violation of any other
legal obligation. Nothing herein shall release the Executive from any claims or
damages based on (i) any right the Company may have to enforce this Release or
the Agreement, including, but not limited to, claims for reimbursement of
payments under Section 12(b) of the Agreement in the event of revocation of the
Release and any rights or claims that arise under Section 12(i) of the
Agreement, (ii) any right or claim that arises after the date of this Release,
(iii) any right the Company may have to obtain contribution as permitted by law
in the event of entry of judgment against it as a result of any act or failure
to act for which the Company and the Executive are jointly liable, and (iv) any
claims the Company is required to pursue under applicable federal or state law,
including, but not limited to, the Sarbanes-Oxley Act of 2002.

3.        Age Discrimination Claims. As part of this Release, the Executive
understands that he is waiving all claims for age discrimination under the Age
Discrimination in Employment Act. The Executive represents and acknowledges that
he has carefully read and understands all of the provisions of this Release, and
that he is voluntarily entering into this Release. The Executive represents and
acknowledges that he has been advised in writing to, and has been afforded the
right and opportunity to, consult with an attorney prior to executing this
Release. The Executive has [twenty-one (21)] [forty-five (45)] days within which
to consider this Release, and seven (7) days following its execution to revoke
this Release by written notice to the Company.

THIS RELEASE CONTAINS A WAIVER AND GENERAL RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND UNDERSTANDS
THIS RELEASE, AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
BEFORE EXECUTING THIS RELEASE.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Release
on the date(s) indicated below.

INTERNATIONAL CCE, INC.

 

By:  

 

    Date:  

 

[Name]       [Title]       [EXECUTIVE]      

 

    Date:  

 

[Name]      

 

3